Citation Nr: 1243158	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran had active duty service from July 1966 to February 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in September 2011, when the Board reopened the issue of entitlement to service connection for a left hip disorder on the basis of the submission of new and material evidence, and remanded that issue, as well as the issue of entitlement to service connection for a lumbar spine disorder, for additional development.

The Veteran testified at a Board video conference hearing in June 2011 before a Veterans Law Judge who is no longer employed by the Board.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was notified by a November 2012 letter that he had the option to request another hearing before the Veterans Law Judge who would ultimately decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  In November 2012, he responded that he desired to appear at a hearing before a Veterans Law Judge of the Board via video conference at his local RO.

A Board video conference hearing must now be scheduled.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing at the RO before a Veterans Law Judge.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

